Grant, J.
Plaintiffs brought suit against the defendant upon a contract for installing a heating plant in the State public school at Coldwater. At the time the contract was made the statute provided:
“The members of said board shall constitute a body corporate under the name and style of the Board of Control of the State Public School with the right of suing and being sued, of making and using a common seal and altering it at pleasure.” 1 Comp. Laws, § 2021.
In May, 1903, prior to the commencement of this suit, the legislature took away from this board of control its •corporate powers, thereby repealing the provision authorizing it to sue and be sued. Act No. 143, Pub. Acts 1903. The defendant filed a special plea in abatement, to which *292the plaintiffs demurred. The demurrer was overruled, and the plea sustained. The right to sue and be sued conferred upon the board by the original act did not form a part of the contract. The State may grant the right to bring suit against it, and it may at any time take that right away, without impairing the obligation of its contracts. Beers v. Arkansas, 20 How. 529; Board of Public Works v. Gannt, 76 Va. 455; Ex parte Alabama, 52 Ala. 231 (23 Am. Rep. 567); Board of Sup’rs of Sanilac Co. v. Auditor General, 68 Mich. 659 (36 N. W. 794).
Judgment is affirmed.
The other Justices concurred.